Citation Nr: 1719455	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

These matters re before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at a December 2015 hearing on the issue of service connection for a skin disability.  A transcript of that hearing is of record.

The Board notes that the Veteran did not appeal an April 2014 rating decision denying service connection for chloracne.

The Board remanded the appeal in March 2016 for further development.  In light of the medical examination obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and exposure to herbicide agents is conceded.

2.  The Veteran's skin disability was not present during service or for many years thereafter, and is not shown to have been caused by any incident of service, including herbicide agent exposure.


CONCLUSION OF LAW

A skin disability, to include as due to exposure to herbicide agents, was not incurred during active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in June 2016.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents.  In the case of such a Veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116(West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. §§ 3.307(a)(ii) (2016).

Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the condition which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that he has a skin disability due to exposure to herbicide agents during service in Vietnam.  Specifically, the Veteran claims that he was exposed to herbicide agents once a month while having to spray the company motor pool and company area to keep the area free from growth.  The Veteran stated in his claim that the disability occurred in December of 1972.  At a December 2015 hearing, the Veteran stated that he was exposed to herbicide agents while on latrine duty in September 1970 and February 1971, at which times he had to spray the perimeter with herbicide agents.  

At the outset, the Board notes that the Veteran's service personnel records are consistent with service in Vietnam.  Therefore, the Board concedes exposure to herbicide agents.  

The Veteran's service medical records indicate no complaints, treatment, or diagnoses of any skin disabilities.  In a May 1969 report of medical examination upon entry into service, the head, face, neck, and scalp, and the skin were all marked normal.  In an April 1971 report of medical examination upon separation from service, the head, face, neck and scalp, and the skin were all marked normal.  No mention was made of any skin disorder or problem while in service.

In an October 2010 lay statement, the Veteran's wife stated the Veteran developed a skin condition on his hands in 1971.  At the December 2015 hearing, the Veteran stated that he had eczema and dermatitis on his hands, and cysts on his head, and around his neck, ears, and face.  The Veteran also reported at the hearing that the acne did not begin immediately after service, and estimated it had started about 10 years prior.  He estimated the eczema and dermatitis had started approximately 15 years earlier.  

The first mention of any skin problems in medical records appears in February 2008 VA medical records, when the Veteran complained of chronic pimples around his neck and face, which he reported he had since the 1970s.  The doctor assessed the problem as dermatitis.  In March 2008, the Veteran complained of itchy plaque on his left shin which had been there for about one year.  The doctor assessed the problem as likely nummular dermatitis with lichenification and mild thickening of the skin.

In September 2010 VA medical records, the Veteran complained of itchy hands with tapioca pudding vesicles on the sides which had started 30 years earlier.  He also reported getting blisters on his forehead and the nape of his neck that would not heal.  The doctor assessed the problem as chronic hand dermatitis, and irritated seborrheic keratosis.

January 2011 VA medical records indicate a follow up for chronic hand dermatitis.  Acne on the forehead, chin, and left cheek was noted.  The Veteran reported at that time that the acne began after returning from Vietnam.

In December 2011 VA medical records, the Veteran was assessed as having folliculitis on the scalp, adult acne, and chronic hand dermatitis with features consistent with frictional hand eczema.  The doctor noted psoriasis as a consideration, but stated it seemed less likely.  

April 2016 VA medical records indicate the Veteran had small eczematous, scaly plaques on his hands.  Excoriated thin papules were noted over the right posterior earlobe.  A lichenified papule with scales was noted on the hairline.  

At a June 2016 VA examination, the examiner noted diagnoses of dermatitis or eczema, and acne.  The Veteran reported skin troubles on his hands and pimples on his neck since service.  The Veteran stated he did not seek medical attention during service, and relied on over the counter medications.  The Veteran reported he never had acne as a teenager, only after service.  He stated he first sought treatment for skin problems in 2008.  On examination, the hands were itchy, and there was scaling between the fingers and on the fingertips.  Acne appeared behind and around the ears, and on the Veteran's neck and cheek.  The examiner stated that the etiology of the hand dermatitis was idiopathic, or of an unspecified cause.  The examiner stated that the acne was so slight as to be in remission.  The examiner opined that the skin disorders were less likely than not caused by an in-service injury, event, or illness, including exposure to herbicide agents.  The examiner explained that there was an exceptionally long interval of time between the end of service and the first documentation of any skin condition.  The examiner noted there was no reference to any skin problems during service, including in the separation examination.  Although the examiner acknowledged the lay statements that the conditions began after service, the examiner noted the lack of corroborating documentation.  The examiner explicitly opined that the Veteran did not have chloracne, but only mild acne, which was not related to exposure to herbicide agents.  

In a clarifying opinion, the examiner stated the etiology of chronic hand dermatitis is idiopathic, and there was nothing in the medical history suggesting that there was any specific cause.  The examiner further stated that if the etiology is idiopathic, that means it is not related to herbicide agent exposure.  The examiner also reiterated that the Veteran did not have chloracne, but minimal acne that was in remission.

The Board finds that service connection for a skin disability, to include as due to exposure to herbicide agents, is not warranted.  Although the Board concedes that the Veteran was exposed to herbicide agents during service, the presumption for exposure to herbicide agents does not apply here because there is no diagnosis of chloracne or other acneform diseases consistent with chloracne.  

Alternatively, service connection on a direct basis cannot be granted as the preponderance of the evidence is against a finding of a nexus between any skin disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The first objective evidence of a skin disability appears in February 2008 VA medical records, many years after service.  Some medical records indicate the Veteran reported skin problems since leaving service.  However, at the December 2015 hearing the Veteran stated that the skin conditions began 10 to 15 years earlier.  The VA medical records consistently note diagnoses of dermatitis or eczema and adult acne.  The June 2016 VA examiner explicitly stated that those skin disabilities were not related to service as they did not appear until more than one year after separation, and were idiopathic in nature.

The Board acknowledges the statements of the Veteran and his spouse regarding the onset of the skin disability, and finds the Veteran competent to report symptoms, such as the appearance of acne, because that requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the lay statements about the exposure to herbicide agents and the onset of symptoms.  The Veteran has not submitted any contrary medical objective evidence suggesting that the skin disability was caused or aggravated by an in-service incident, including herbicide agent exposure.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability, to include as due to exposure to herbicide agents, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents, is denied.


REMAND

With regard to the claim of entitlement to service connection for sleep apnea, the Veteran submitted a timely appeal to the Board in May 2016, in which a hearing before the Board at a local VA office was requested.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA medical records of treatment that are not already of record with the claims file.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.

3.  Then, schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


